       Case 3:20-cv-02731-VC Document 1120 Filed 06/30/21 Page 1 of 8



WILLIAM S. FREEMAN (SBN 82002)                   MANOHAR RAJU (SBN 193771)
wfreeman@aclunc.org                              Public Defender
SEAN RIORDAN (SBN 255752)                        MATT GONZALEZ (SBN 153486)
sriordan@aclunc.org                              Chief Attorney
EMILOU H. MACLEAN (SBN 319071)                   GENNA ELLIS BEIER (SBN 300505)
emaclean@aclunc.org                              genna.beier@sfgov.org
AMERICAN CIVIL LIBERTIES UNION                   FRANCISCO UGARTE (SBN 241710)
FOUNDATION OF NORTHERN                           francisco.ugarte@sfgov.org
CALIFORNIA                                       OFFICE OF THE PUBLIC DEFENDER
39 Drumm Street                                  SAN FRANCISCO
San Francisco, CA 94111                          555 Seventh Street
Telephone: (415) 621-2493                        San Francisco, CA 94103
Facsimile: (415) 255-8437                        Direct: (415) 553-9319
                                                 Facsimile: (415) 553-9810
Attorneys for Petitioners-Plaintiffs
Additional Counsel Listed on Following Page

                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
                              SAN FRANCISCO DIVISION


ANGEL DE JESUS ZEPEDA RIVAS,                     CASE NO. 3:20-CV-02731-VC
BRENDA RUBI RUIZ TOVAR,
LAWRENCE KURIA MWAURA,                           JOINT CASE MANAGEMENT
LUCIANO GONZALO MENDOZA                          STATEMENT
JERONIMO, CORAIMA YARITZA
SANCHEZ NUÑEZ, JAVIER ALFARO,                    DATE: JULY 7, 2021
DUNG TUAN DANG,                                  TIME: 11:00 A.M.

                       Petitioners-Plaintiffs,

                     v.

DAVID JENNINGS, Acting Director of the
San Francisco Field Office of U.S. Immigration
and Customs Enforcement; MATTHEW T.
ALBENCE, Deputy Director and Senior
Official Performing the Duties of the Director
of the U.S. Immigration and Customs
Enforcement; U.S. IMMIGRATION AND
CUSTOMS ENFORCEMENT; GEO GROUP,
INC.; NATHAN ALLEN, Warden of Mesa
Verde Detention Facility,

                   Respondents-Defendants.




                               CASE NO. 3:20-CV-02731-VC
                                JOINT CMC STATEMENT
       Case 3:20-cv-02731-VC Document 1120 Filed 06/30/21 Page 2 of 8



BREE BERNWANGER (SBN 331731)                    MARTIN S. SCHENKER (SBN 109828)
bbernwanger@lccrsf.org                          mschenker@cooley.com
HAYDEN RODARTE (SBN 329432)                     COOLEY LLP
hrodarte@lccrsf.org                             101 California Street, 5th Floor
LAWYERS’ COMMITTEE FOR                          San Francisco, CA 94111
CIVIL RIGHTS OF                                 Telephone: (415) 693-2000
SAN FRANCISCO BAY AREA                          Facsimile: (415) 693-2222
131 Steuart St #400
San Francisco, CA 94105                         TIMOTHY W. COOK* (Mass. BBO# 688688)
Telephone: (415) 814-7631                       tcook@cooley.com
                                                FRANCISCO M. UNGER* (Mass. BBO#
JUDAH LAKIN (SBN 307740)                        698807)
judah@lakinwille.com                            funger@cooley.com
AMALIA WILLE (SBN 293342)                       COOLEY LLP
amalia@lakinwille.com                           500 Boylston Street
LAKIN & WILLE LLP                               Boston, MA 02116
1939 Harrison Street, Suite 420                 Telephone: (617) 937-2300
Oakland, CA 94612                               Facsimile: (617) 937-2400
Telephone: (510) 379-9216
Facsimile: (510) 379-9219

JORDAN WELLS (SBN 326491)
jwells@aclusocal.org
STEPHANIE PADILLA (SBN 321568)
spadilla@aclusocal.org
AMERICAN CIVIL LIBERTIES UNION
FOUNDATION OF SOUTHERN CALIFORNIA
1313 West Eighth Street
Los Angeles, CA 90017
Telephone: (213) 977-9500
Facsimile: (213) 977-5297

                            Attorneys for Petitioners-Plaintiffs
                                 *Admitted Pro Hac Vice




                              CASE NO. 3:20-CV-02731-VC
                              JOINT CMC STATEMENT
         Case 3:20-cv-02731-VC Document 1120 Filed 06/30/21 Page 3 of 8




       Pursuant to the Court’s order of June 9, 2021, ECF 1114, and Civ. L. R. 16-10(d), the

Parties report recent developments to the Court. Based on those developments, Plaintiffs and

Federal Defendants respectfully request that the Case Management Conference scheduled for

July 7, 2021 be continued for four weeks, to August 4, 2021, and that the briefing schedule for

the motion to amend the preliminary injunction continue to be stayed. The GEO Defendants

respectfully oppose these requests.

       As the Court is aware, since February 2021, the Parties have been engaged in intensive

efforts to reach a settlement through mediation conducted by Stephen J. Saltiel, Esq. under the

Ninth Circuit Mediation Program. To date, a total of five full-day video mediation sessions have

been conducted, with numerous telephone conferences and email exchanges between the parties.

       On June 7, 2021, the Ninth Circuit Panel issued an order stating that it would “hold the

matter in abeyance until June 30, 2021 to allow the parties an opportunity to reach an agreement

in principle,” but that if the parties had not reached an agreement in principle by that date, “the

appeals will be submitted for decision.” (No. 20-16276, ECF 83.) Since that time, the Parties

have continued to make significant progress and believe that an agreement in principle is within

reach. Based on this progress, on June 29, 2021, the Mediator submitted Federal Defendants’ and

Plaintiffs’ joint request that the Ninth Circuit Panel withhold the case from submission for an

additional two weeks, until July 14, 2021. This afternoon, the Court granted an extension until

July 14, 2021. See Exhibit A, No. 20-17276, ECF 85 (9th Cir. June 30, 2021).

       Plaintiffs and Federal Defendants remain optimistic that they can reach an agreement in

principle by July 14, 2021, and certainly have not reached an impasse. On that basis, Plaintiffs

and Federal Defendants jointly request that the Court continue the Case Management Conference

currently set for July 7, 2021. Due to upcoming vacation schedules of some counsel following

July 14, these Parties request that the Case Management Conference be continued until August 4,

2021. During this continuance, Federal Defendants and Plaintiffs also request that the briefing

schedule for the motion to modify the preliminary injunction continue to be stayed.



                                              1
                                  CASE NO. 3:20-CV-02731-VC
                                   JOINT CMC STATEMENT
         Case 3:20-cv-02731-VC Document 1120 Filed 06/30/21 Page 4 of 8




       While the GEO Defendants understand that the Plaintiffs and the Federal Defendants

remain optimistic that they can reach an agreement in principle by July 14, 2021, the GEO

Defendants do not share that optimism. The GEO Defendants respectfully request an expedited

hearing and ruling on their pending motion to modify the preliminary injunction. The GEO

Defendants also oppose the continuation of the Case Management Conference currently set for

July 7, 2021.


Dated: June 30, 2021                           Respectfully submitted,

                                               /s/ William S. Freeman
                                               William S. Freeman
                                               Sean Riordan
                                               AMERICAN CIVIL LIBERTIES UNION
                                               FOUNDATION OF NORTHERN
                                               CALIFORNIA

                                               Attorneys for Petitioners-Plaintiffs


                                                JONES WALKER LLP

                                            By: /s/ David S. Weinstein
                                                David S. Weinstein
                                                Attorneys for Respondents-Defendants
                                                THE GEO GROUP, INC. and NATHAN
                                                ALLEN


                                                STEPHANIE M. HINDS
                                                ACTING UNITED STATES ATTORNEY

                                            By: /s/ Adrienne Zack
                                                Adrienne Zack
                                                Assistant United States Attorney
                                                Attorneys for Respondents-Defendants
                                                DAVID JENNINGS, MATTHEW T.
                                                ALBENCE, U.S. IMMIGRATION AND
                                                CUSTOMS ENFORCEMENT




                                            2
                                CASE NO. 3:20-CV-02731-VC
                                 JOINT CMC STATEMENT
         Case 3:20-cv-02731-VC Document 1120 Filed 06/30/21 Page 5 of 8



                       ATTESTATION REGARDING SIGNATURES

       Pursuant to N.D. Cal. Civ. L. R. 5-1(i)(3), the undersigned attests that concurrence in the

filing of this document has been obtained from each of the other signatories.


                                                     /s/ William S. Freeman
                                                     William S. Freeman




                                             3
                                 CASE NO. 3:20-CV-02731-VC
                                  JOINT CMC STATEMENT
Case 3:20-cv-02731-VC Document 1120 Filed 06/30/21 Page 6 of 8




                EXHIBIT A
       Case:3:20-cv-02731-VC
      Case   20-16276, 06/30/2021, ID: 12159432,
                              Document           DktEntry:
                                         1120 Filed        85, Page
                                                    06/30/21    Page17ofof28

                                                                          FILED
                  UNITED STATES COURT OF APPEALS                           JUN 30 2021

                                                                       MOLLY C. DWYER, CLERK
                          FOR THE NINTH CIRCUIT                         U.S. COURT OF APPEALS




ANGEL DE JESUS ZEPEDA RIVAS; et                Nos. 20-16276
al.,                                                20-16690
                                                    21-15197
            Plaintiffs-Appellees,
                                               D.C. No. 3:20-cv-02731-VC
v.                                             Northern District of California,
                                               San Francisco
DAVID JENNINGS, Acting Field Officer
Director; et al.,
                                               ORDER
            Defendants-Appellants,

and

GEO GROUP, INC.; NATHAN ALLEN,
Warden,

            Defendants.



ANGEL DE JESUS ZEPEDA RIVAS; et                No.   21-15195
al.,
                                               D.C. No. 3:20-cv-02731-VC
            Plaintiffs-Appellees,              Northern District of California,
                                               San Francisco
v.

GEO GROUP, INC.; NATHAN ALLEN,
Warden,

            Defendants-Appellants,
         Case:3:20-cv-02731-VC
        Case   20-16276, 06/30/2021, ID: 12159432,
                                Document           DktEntry:
                                           1120 Filed        85, Page
                                                      06/30/21    Page28ofof28




 and

DAVID JENNINGS, Acting Field Officer
Director; et al.,

              Defendants.


Before: BERZON, CHRISTEN, and BADE, Circuit Judges.


       On June 7, 2021, the court ordered that this matter be held in abeyance until

June 30, 2021 while the parties continued to engage in mediation. The Circuit

Mediator has reported that Defendants-Appellants and Plaintiffs-Appellees jointly

request an extension of that deadline until July 14, 2021. The court grants the

parties’ request for an extension. No further extensions of this deadline will be

granted absent extraordinary circumstances.

       By July 14, 2021, the Circuit Mediator shall provide a status report to the

panel. If the parties have not by July 14, 2021 reached an agreement in principle to

resolve the case, the appeals argued on February 8, 2021 will be submitted for

decision.




                                          2
